DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 2-5, 7, 9-13, 15, 17 and 18 are objected to because of the following informalities:  
In claims 2-5, 7, 9-13, 15, 17 and 18, line 1; the phrase “where the vehicle” should be changed to --wherein the vehicle-- for more formal sense. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
2.         The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1, 3-6 and 14-20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without “controller”, which is critical or essential to the practice of the invention but not included in the claims. See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). As recited in instant Application specification, paragraphs [0029-0033] and [0040-0060]; wherein a controller is detailed as critical or essential to the practice of the invention. 

Claim Rejections - 35 USC § 102
3.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Durrani et al. (U.S. PG Pub No.: 2019), hereinafter referred to as Durrani et al. ‘800.

Regarding claim 1, Durrani et al. ‘800 disclose a method for operating a vehicle climate control system (1), comprising: modeling a pressure (39) in a heat pump circuit downstream of an exterior heat exchanger (5) an upstream of an expansion valve (7) {as shown in Fig. 2: ¶¶ [0001] and [0087]}; and operating the expansion valve in the heat pump circuit to cool a vehicle cabin based on the modeled pressure and a temperature from a sensor positioned upstream of the expansion valve and downstream of the exterior heat exchanger {as shown in Fig. 2: ¶¶ [0018], [0021], [0080] and [0087]}.
Regarding claim 3, Durrani et al. ‘800 disclose the method of claim 1, wherein the refrigerant to coolant heat exchanger is a water cooled condenser (3) coupled to a cabin heating circuit and the cabin heating circuit is shut-down during operation of the expansion valve {see ¶¶ [0026-0027], [0029-0031], [0081]}.  

Regarding claim 4, Durrani et al. ‘800 disclose the method of claim 1, where operating the expansion valve in the heat pump circuit occurs in a cooling mode of the vehicle climate control system and where the method further comprises transitioning the vehicle climate control system into the cooling mode from a heating mode responsive to receiving a cabin climate control adjustment request {see ¶¶ [0017], [0026] and [0032]}. 
 
Regarding claim 5, Durrani et al. ‘800 disclose the method of claim 1, wherein operating the expansion valve includes increasing or decreasing a degree of opening of the expansion valve to increase or decrease an amount of refrigerant delivered to an evaporator (10) {see ¶¶ [0098] and [0109]}. 
 
Regarding claim 6, Durrani et al. ‘800 disclose the method of claim 1, further comprising operating a compressor (2) in the heat pump circuit based on the modeled pressure {as shown in Fig. 2: ¶¶ [0087]}.  

Allowable Subject Matter
4.       Claims 2 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
5.      The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170240024 A1 to Blatchley; Timothy Noah et al.
US 20160121691 A1 to Liu; Yu et al.
US 20100229577 A1 to Hong; Kwangtaek et al.
US 20150059367 A1 to Emo; Stephen M. et al.
US 20180094843 A1 to Connell; Brett S. et al.
US 20030055603 A1 to Rossi, Todd M. et al.
US 20130306039 A1 to Zagone; John R. et al.
US 20040144106 A1 to Douglas, Jonathan D. et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE,EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 4:30 PM Monday thru Friday; 8:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681(571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.